    Case 4:19-cv-01454-HSG Document 54 Filed 01/18/20 Page 1 of 4




                               No. 19-17286

                    Court of Appeals for the 9th Circuit




                      Tatyana Evgenievna Drevaleva

                         Plaintiff-Appellant Pro Se

                                      v.

                1) The U.S. Department of Veterans Affairs

2) Mr. Robert Wilkie, Esq. in his capacity as an acting Secretary of the U.S.
                     Department of Veterans Affairs

                           Defendants-Appellees




                 The District Court for Northern California,

         case No. 3:19-cv-01454-WHA, Hon. Judge William Alsup




 NOTICE OF WITHDRAWAL OF MY PETITION FOR JUDICIAL
                                RECUSAL.

                                  Page 1 of 3
        Case 4:19-cv-01454-HSG Document 54 Filed 01/18/20 Page 2 of 4




     Plaintiff-Appellant Pro Se Tatyana Drevaleva is hereby submitting a Notice

of Withdrawal of my Urgent Petition for Judicial Recusal.

     I am making this Notice of Withdrawal for three reasons:

   1) I changed my mind

   2) I am not eligible to request to change the Judge pursuant to 28 U.S.C.

      §455(f), “Notwithstanding the preceding provisions of this section, if any …

      judge …. to whom a matter has been assigned would be disqualified, after

      substantial judicial time has been devoted to the matter, because of the

      appearance or discovery, after the matter was assigned to him or her …

      disqualification is not required if the … judge … as the case may be, divests

      himself or herself of the interest that provides the grounds for the

      disqualification”

   3) Because Hon. Judge William Alsup twice refused to recuse himself from

      judging my cases and promised to give me fair hearings and proceedings.




     Conclusion.

     Because I changed my mind, and because Hon. Judge William Alsup has

already devoted a substantial amount of time and effort to judging five my related

cases, and because Hon. William Alsup twice refused to recuse himself from

judging my cases, I am withdrawing my Demand for Disqualification. I am
                                    Page 2 of 3
         Case 4:19-cv-01454-HSG Document 54 Filed 01/18/20 Page 3 of 4




respectfully asking Hon. Judge William Alsup to continue judging my five related

cases.




     I declare under the penalty of perjury and under Federal laws that all

foregoing is true and correct. Executed at San Francisco, CA on January 18, 2020.

     Respectfully submitted,


     s/Tatyana Drevaleva

     Plaintiff-Appellant Pro Se

     333 Baker St., Apt. 406,

     San Francisco, CA, 94117

     415-806-9864; tdrevaleva@gmail.com

     Date: January 18, 2020.




                                    Page 3 of 3
          Case 4:19-cv-01454-HSG Document 54 Filed 01/18/20 Page 4 of 4




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

                Form 15. Certificate of Service for Electronic Filing

      Instructions for this form: http://www.ca9.uscourts.gov/forms/form15instructions.pdf

9th Cir. Case Number(s) ___19-17286_____________________________

I hereby certify that I electronically filed the foregoing/attached document(s) on
this date with the Clerk of the Court for the United States Court of Appeals for the
Ninth Circuit using the Appellate Electronic Filing system.

Service on Case Participants Who Are Registered for Electronic Filing:
[ x ] I certify that I served the foregoing/attached document(s) via email to all
registered case participants on this date because it is a sealed filing or is submitted
as an original petition or other original proceeding and therefore cannot be served
via the Appellate Electronic Filing system.

Service on Case Participants Who Are NOT Registered for Electronic Filing:
[ ] I certify that I served the foregoing/attached document(s) on this date by hand
delivery, mail, third party commercial carrier for delivery within 3 calendar days,
or, having obtained prior consent, by email to the following unregistered case
participants (list each name and mailing/email address):




Description of Document(s) (required for all documents):

 Notice of Withdrawal of my Urgent Petition for Judicial Recusal.




Signature ___Tatyana Drevaleva______________ Date __January 18, 2020____
(use “s/[typed name]” to sign electronically-filed documents)


                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov
Form 15                                                                                        Rev. 12/01/18
